Opinion by
Willson, J.
§ 225. Beconvention and set-off. Where H. sued M. and wife for $326.40 back taxes which he was compelled *90to pay on land sold him by them, and M. and wife pleaded specially in reconvention that the consideration to be paid by H. for said land was nine hundred and fifty sewing machines, to be delivered in good running order and accompanied with all the usual attachments, which contract was not complied with by H. in the machines he delivered, whereby they were damaged in the sum of $1,000, held, that the cause of action thus pleaded by M. and wife arose out of, was incident to and connected with, plaintiff’s cause of action, and was a good plea in reconvention under the statute. [Rev. Stats, art. 650.]
November 8, 1882.
§ 226. Statute of limitation. The statute of limitation of two years does not apply to actions founded upon a contract in writing. Such contract is not barred until the lapse of four years. [Rev. Stats, arts. 3205-3207.]
§ 227. Measure of damages on a breach of warranty of chattels. The measure of damages on a breach of warranty of chattels as to the kind or quality of the property sold is the difference between the actual value of the property and its value as represented or warranted. [Field on Damages, 272; 3 Pars, on Cont. 211.] And this value, as a general rule, is the market value at the time and place fixed for the delivery of the property. [Field on Damages, 261.]
Reversed and remanded.